DETAILED ACTION
This action is based upon the amended claims as filed on December 16, 2020, the same day the instant application was filed along with a set of original claims from the PCT application from which the instant application is a national stage 35 U.S.C. 371 application thereof.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The claims include claims directed to a gaming system and a method. As such, the claimed invention falls into the statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.
Under Step 2A, prong one, it must be determined whether the claimed invention recites an abstract idea, law of nature, or natural phenomenon.  Representative claims 1 & 20 recite the following (with emphasis):
Claim 1: Harford discloses a gaming system comprising: 
at least two physical random number generators each having an operative period comprising an available period and an unavailable period;  
a selecting member arranged to select one of the at least two physical random number generators during the available period of the physical random number generator and further arranged to deselect the physical random number generator during the unavailable period of the physical random number generator; 
wherein the gaming system further comprises a betting member arranged to accept betting information from a user for the selected physical random number generator, and wherein one of the at least two physical random number generators is selected at any one time.
Claim 20: Harford discloses a method of increasing a number of betting opportunities in a time period, the method comprising: 
providing at least two physical random number generators each arranged to generate a respective random number to define a win condition, the physical random number generators having an operative period comprising an available period and an unavailable period; 
providing a betting member arranged to accept betting information from a user; 
selecting one physical random number generator from the at least two physical random number generators, the selected physical random number generator being in the available period of the physical random number generator when selected; 
accepting betting information on the selected physical random number generator; 
deselecting the selected physical random number generators; and 
selecting another physical random number generator from the at least two random number generators, the selected physical random number generator being in the available period of the physical random number generator when selected.
The underlined portions of claims 1 & 20 generally encompass the abstract idea. Dependent claims 2-19 and 21-24 further define the abstract idea by introducing further rules, parameters, and playing, performing or executing the abstract idea.  The abstract idea may be viewed, for example, as:  
a method of organizing human activities (e.g., managing personal behavior or interactions between people, including: following rules or instructions) and/or;
a mental process (e.g., concepts performed in the human mind including: an observation, evaluation, or judgement).
The claimed abstract idea reproduced above is effectively facilitates the process of a set of rules or instructions for timed usage of plural random number generators for playing a game.  The limitations underlined above are, as drafted, under broadest reasonable interpretation, a method of organizing human activity and/or a mental process but for the recitation of generic computer components, of which there are few having little to no specificity, such as a “gaming system”, “selecting member”, “betting member”, “a display member” and the like as claimed. That is, other than reciting these generic components, which may or may not actually be generic computing elements (unspecified in the claims), nothing in the claims’ elements precludes the steps from being a method of organizing human activity and/or a mental process.  A person running a roulette game in his/her basement with multiple wheels and/or a person taking bets among friends on the outcome of a future event is akin to legal obligations, business relations, managing personal relationships, and/or a mental process.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions and/or mental processes but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. In particular, the claims recite the additional elements identified above. These components in these steps are recited at a high-level of generality (e.g., as a generic processor and electronic devices can perform the generic computer functions of receiving, verifying, updating, and displaying information) such that it amounts no more than mere instructions to apply the exception using generic computer components, in a broadest reasonable interpretation that these components, as claimed equate to computing components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
Step 2B requires that if the claims encompass a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The claims as a whole (e.g. claims 1-24) vaguely encompass the following additional elements or combination of elements in the claims other than the abstract idea per se:  a gaming system, a selecting member, a betting member, a display member, a camera, a gaming surface, a gaming table, a manual input device, a touch screen.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Additionally, the specification makes it clear that the method and system can be implemented on generic computers (see page 7 of the originally filed specification). As such, the assumed “computing elements” as claimed require no more than generic, conventional, and well-known computer devices such as a computer (id.).
The dependent claims fail to add “significantly more” because they merely represent further use of generic computing elements for additional rules or features that amount to additional aspects of the abstract idea, such as parameters directed to how to win, parameters directed to how to bet via a betting interface or the like, or parameters directed to how to select a particular wheel at any given time, or better summarized as additional aspects related to either organized human activity or mental processes. Notably, there are certain limitations in the dependent claims directed to displaying of images, which is interpreted as routine, conventional, and do not amount to significantly more as extra solution activity for facilitating the play of the game using the generic computing elements.
Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using well-known generic computer components.  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim(s) are not patent eligible.
Consequently, claims 1-24 are patent-ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 & 13-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harford (UK Patent Application No. GB 2447408 A; hereinafter “Harford” and cited of record by Applicant).
Claim 1: Harford discloses a gaming system comprising: 
at least two physical random number generators each having an operative period comprising an available period and an unavailable period (abstract and page 2, line 30 – page 3, line 10, wherein Harford discloses at least two roulette wheels having open bets or available period and closed bets  phases or unavailable period, such that at any given time only one wheel is in the open bets phase);  
a selecting member arranged to select one of the at least two physical random number generators during the available period of the physical random number generator and further arranged to deselect the physical random number generator during the unavailable period of the physical random number generator (page 3, line 11 – page 6, line 11, wherein Harford discloses a betting member or synchronization means provided by a control server to perform the functionality of selecting and deselecting the roulette wheels based upon the open and closed bets phases); 
wherein the gaming system further comprises a betting member arranged to accept betting information from a user for the selected physical random number generator, and wherein one of the at least two physical random number generators is selected at any one time (figure 3 and page 6, line 16 – page 8, line 28, wherein Harford discloses a player terminal or betting member is arranged to accept betting information from a user for the selected roulette wheel, and as detailed above, Harford clearly discloses limiting selection of a roulette wheel to only one wheel at a time).
	Claim 2: Harford discloses that a random number is generated by the physical random number generators during the respective available period, and wherein the random number defines a win condition (figure 1, wherein the random number generators are roulette wheels as clearly set forth by Harford for use in a roulette game as depicted in figure 3, such that the roulette wheel generates a random number that defines a win condition).
Claim 3: Harford discloses that the available period comprises an exit period during which any of the betting information accepted from a user matching the win condition results in a win event (i.e. as is commonplace in roulette, the period of open bets allows for a player to wager in the roulette game on an outcome of the roulette wheel, thus the available period or open bets phase comprises an exit period during which any of the betting information accepted from a user matching the win condition or randomly generated number is a win event).
	Claim 4: Harford discloses that win event comprises a transfer of a prize to the user (figure 3).
	Claim 5: Harford discloses that the unavailable period immediately follows the available period (abstract, wherein Harford discloses “an open bets phase precedes a closed bets phase” or in other words, the unavailable period immediately follows the available period).
	Claim 6: Harford discloses that the selecting member is arranged to deselect the selected physical random number generator at a start of the unavailable period (page 3, line 11 – page 6, line 11, wherein Harford discloses only one wheel is selected at a time, such that the selecting member deselects a selected wheel at the start of a respective closed bets phase and selects the next wheel at the start of that wheel’s open bet phase).
	Claim 7: Harford discloses that the selecting member is arranged to select one new physical random number generator of the at least two physical random number generators during an available period of the new physical random number generator immediately following the deselecting of a previously selected physical random number generator (page 3, line 11 – page 6, line 11, wherein Harford discloses only one wheel is selected at a time, such that the selecting member deselects a selected wheel at the start of a respective closed bets phase and selects the next wheel at the start of that wheel’s open bet phase).
	Claim 13: Harford discloses that the betting member comprises one selected from the range: a gaming surface, a gaming table, a manual input device, or a touch screen (figure 3, wherein Harford discloses the player terminal displays an interface including a touch screen, where the display is equally reasonably interpreted as a gaming surface; see figure 3 and page 9, lines 28-32).
	Claim 14: Harford discloses that the betting member is arranged to provide a view of and access to all of a plurality of available betting options for the selected physical random number generator to a user (figure 3).
	Claim 15: Harford discloses that at least one of the physical random number generators is located remotely to the betting member (figure 2, wherein the roulette wheel 7a is “remote” from the player terminal 9a; see also page 9, lines 28-32 wherein Harford discloses the invention is capable of being performed through the internet with random number generators replacing roulette wheels and the like).
	Claim 16: Harford discloses that the gaming system accepts the betting information from a user for only the selected physical random number generator during the available period of the selected physical random number generator (i.e. as detailed above, there is an open bets period in which bets can be placed on the respective roulette wheel).
	Claim 17: Harford discloses that each physical random number generator are selected comprises a roulette wheel; a dice shaker; a dice spinner; a number wheel; a money wheel; sic bo; cards; an electronic card shoe; a manual card shoe; a bingo machine; or a lottery machine (abstract, roulette wheels).
	Claim 18:  Harford discloses that at least one of the physical random number generators is automated (page 3, line 11 – page 6, line 11, wherein the selecting member or synchronization means automatically facilitates the selection and movement of the random number generators to generate random numbers).
	Claim 19: Harford discloses that the betting member comprises a memory arranged to store previously accepted betting information, and further prompts a user to submit the previously accepted betting information (figure 3, wherein Harford illustrates a number of features that clearly set forth previous betting information is being stored in a memory to be recalled, such as “carry over bets”, “clear last”, and/or “recall bets on this table”).
	Claim 20: Harford discloses a method of increasing a number of betting opportunities in a time period, the method comprising: 
providing at least two physical random number generators each arranged to generate a respective random number to define a win condition, the physical random number generators having an operative period comprising an available period and an unavailable period (see discussion of claim 1 above); 
providing a betting member arranged to accept betting information from a user (see discussion of claim 1 above); 
selecting one physical random number generator from the at least two physical random number generators, the selected physical random number generator being in the available period of the physical random number generator when selected (see discussion of claim 1 above); 
accepting betting information on the selected physical random number generator (see discussion of claim 1 above); 
deselecting the selected physical random number generators (see discussion of claim 1 above); and 
selecting another physical random number generator from the at least two random number generators, the selected physical random number generator being in the available period of the physical random number generator when selected (as discussed in claim 1 above, claim 20 is equally anticipated by Harford as a method for operating the gaming system of claim 1 is similarly disclosed by Harford; see pages 2-10).
Claim 21: Harford discloses that deselecting the selected physical random number generator comprises deselecting the selected physical random number generator following the available period of the selected physical random number generator (see discussion of claim 7 above).
Claim 22: Harford discloses generating, by the selected physical random number generator, a random number defining a win condition (see discussion of claim 2 above).
	Claim 23: Harford discloses matching the betting information to the win condition resulting in a win event (see discussion of claim 3 above).
	Claim 24: Harford discloses that the win event comprises a transfer of a prize to a user (see discussion of claim 4 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Harford, as applied to claims 1-7 & 13-24, where applicable, in view of Hutchinson-Kay et al. (U.S. Patent Application Publication No. 2015/0302690; hereinafter “Hutchinson-Kay”).
	Claims 8-12: Harford discloses the invention substantially as detailed above, and further includes a display member, such as a display screen of the player terminal, that is arranged to display an image of at least two roulette wheels (figure 3, upper left portion of the graphical user interface appears to illustrate two differing roulette wheel images). However, there is no explicit disclosure of these images being directed to an image of the physical random number generator or roulette wheels of claim 1. Similarly, there is no explicit disclosure that graphical user interface includes: an image of all of the physical random number generators, an indication of the selected physical random number generator to a user, or an image of only the selected physical random number generator without displaying an image of the deselected physical random number generator. And, furthermore, there appears to be no explicit disclosure that the image is provided by a camera. Harford does disclose that the gaming system may be configured such that the roulette wheels are remote from the player and game play is performed over the internet (page 9, lines 24-32). As such, it appears one skilled in the art would have possessed the routine skill, common knowledge, and motivation to provide the invention of Harford in a manner explicitly played over the internet or the like where the roulette wheels are remote from the player terminals. To this regard, Hutchinson-Kay teaches methods and systems for enabling network based live casino gaming where a player can participate in a casino game from a remote location. Hutchinson-Kay discloses cameras at a casino that capture images of physical roulette wheels and enabling the player to operate different camera angles (paragraph 0165-0191). Hutchinson-Kay motivates one skill in the art to modify Harford by stating a player experience in live casino gambling in a remote environment is enhanced when part of the content presented to a game user is live (paragraph 0165). Accordingly, applying the Hutchinson-Kay disclosure to Harford would set forth an invention in which the graphical user interface depicts one or more of the multiple roulette wheels of Harford in a variety of manners based on different camera angles operative by the player and/or the gaming system, such as to provide live video of a single one (such as the selected wheel currently in open bets phase) of the roulette wheels or all of the roulette wheels via a camera generating the image or video content utilized by the graphical user interface to provide the information to the player. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harford with the teachings of Hutchinson-Kay in order to facilitate play of the Harford gaming system over a communication network offering remote players to participate in live roulette games of the Harford system while having the ability to view live imagery of one or more roulette wheels utilized during play of a roulette game.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


  /MILAP SHAH/  Primary Examiner, Art Unit 3715